PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
North Carolina State University
Application No. 16/740,366
Filed: 10 Jan 2020
For STATE OF CHARGE (SOC) ESTIMATION USING CO-ESTIMATION
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition filed on July 26, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one nonprovisional application.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On July 26, 2022, the petition fee was received, along with a corrected/updated ADS and the statement of unintentional delay required by 37 C.F.R. § 1.78(e)(3).

Requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been met.

The petition does not satisfy items (1) and (3) of 37 C.F.R. 
§§ 1.78(c) and 1.78(e).

Regarding the first requirement, pursuant to 37 C.F.R. 
§ 1.78(d)(2), the required reference must be included in an ADS.  Consequently, Petitioner has submitted a corrected/updated ADS with this petition to present the required reference.  However it cannot be entered, since it fails to comply with 37 C.F.R. 
§ 1.76(c)(2) in that it contains strikethrough to indicate the removal of material from Office records that is not part of Office records.

If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added has been underlined, and contains no strikethrough or brackets.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

When drafting the corrected/updated ADS, Petitioner must draft all changes according to the Updated Filing Receipt mailed on April 7, 2020 in this application that sets forth, in pertinent part:


    PNG
    media_image2.png
    57
    679
    media_image2.png
    Greyscale


Regarding requirement (3) of 37 C.F.R. § 1.78(e), while the proper statement of unintentional delay has been received in regards to the request to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one nonprovisional application, it has not been received in regards to the request to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application.  The language “the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional” has not been located among the papers received on July 26, 2022.

Moreover, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

First, the undersigned has reviewed the papers received on July 26, 2022 and has not located an explanation concerning the extended period of delay therein.  This must be rectified on renewed petition.

Moreover, Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional, and the failure to have included an explanation with the July 26, 2022 petition must be addressed on renewed petition.

Second, this application was initially filed on January 10, 2020 with an ADS that lacks the presently requested domestic benefit claim.  The USPTO mailed a filing receipt on February 6, 2020 which sets forth, in pertinent part:
	

    PNG
    media_image3.png
    55
    664
    media_image3.png
    Greyscale


The USPTO mailed an updated filing receipt on April 7, 2020 which sets forth, in pertinent part:
	

    PNG
    media_image4.png
    54
    677
    media_image4.png
    Greyscale


As such, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim until the filing of this petition more than two years and five months after the mailing of the February 6, 2020 filing receipt.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.

It follows the record does not support a finding that the entire period of delay was unintentional.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).”  




How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

A duplicate petition fee is not required on renewed petition.



Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf .
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.